                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                  No. 5:16-CR-111-D
                                  No. 5:19-CV-547-D


MAURIO TAJARA MITCHELL,                   )
                                          )
                          Petitioner,     )
                                          )
                  v.                      )                       ORDER
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                          Respondent.     )

       On December 2, 2019, Maurio Tajara Mitchell ("Mitchell" or ''petitioner'') moved under 28

U.S.C. § 2255 to vacate, set aside, or correct his 420-month sentence [D.E. 537]. On July 10, 2020,

the government moved to dismiss Mitchell's motion [D.E. 551] and filed a memorandum in support

[D.E. 552]. On July 15, 2020, Mitchell responded in opposition [D.E. 554]. As explained below,

the court grants the government's motion to dismiss and dismisses Mitchell's section 2255 motion.

                                                 I.

       Mitchell was a high-volume drug dealer in North Carolina. See Presentence Investigation

Report ("PSR") [D.E. 434] ff 22-44. He was accountable for 52 kilograms of cocaine, 3.5

kilograms of heroin, and 720 pounds of marijuana. See id. On June 20, 2017, Mitchell pleaded

guilty to conspiracy to distribute and possess with intent to distribute five kilograms or more of

cocaine, one kilogram, or more of heroin, and a quantity of marijuana (count one), conspiracy to

commit money laundering (count two), possession of a firearm in furtherance of a drug trafficking

crime and aiding and abetting (count three), and distribution with intent to distribute a quantity of

marijuana and aiding and abetting (count four). See [D.E. 301]; Rule 11 Tr. [D.E. 473] 2-24. On

December 13, 2017, the court held Mitchell's sentencing hearing. The court adopted the facts set


            Case 5:16-cr-00111-D Document 558 Filed 08/18/20 Page 1 of 8
forth in the PSR, overruled Mitchell's objections, and did not give Mitchell credit for acceptance of

responsibility. The court calculated Mitchell's advisory guideline range to be 292 to 36S month's

imprisonment on counts one, two, and four, and 60 months' consecutive imprisonment on count

three, based on a total offense level 40 and criminal history category I. See Sentencing Tr. [D.E.

474] 2-82. After considering all relevant factors under 18 U.S.C. § 3S53(a), the court sentenced

Mitchell to 360months' imprisonment on count one, 240 months' concurrent imprisonment on count

two, 60 months' concurrent imprisonment on count four, and 60 months' consecutive imprisonment

on count three, for a total of 420 months' imprisonment. See id. at 92-98. Mitchell appealed [D.E.

464].

        On September 7, 2018, the United States Court of Appeals for the Fourth Circuit affirmed

this court's judgment. See United States v. Mitchell, 736 F. App'x 423,424 (4th Cir. 2018) (per

curiam) (unpublished). In affirming this court's judgment, the Fourth Circuit rejected Mitchell's

arguments concerning the substantive reasonableness ofhis sentence and the drug-weight :findings.

See id. at 423-24.

        In Mitchell's section 225S motion, Mitchell contends that he was denied effective assistance

of counsel in preparation for and during the sentencing hearing. See [D.E. S37] S. Specifically,

Mitchell contends that counsel was ineffective by (1) contesting the possession of all firearms

mentioned in the PSR; (2) failing to warn Mitchell about the dangers of pursuing Mitchell's

objections to the PSR and the possibility of not getting credit for acceptance of responsibility; (3)

failing to communicate with Mitchell about his case; (4) failing to attend diligently to Mitchell's

case; (S) lying to Mitchell's family about counsel's preparation; and (6) exhibiting a prurient interest

in Mitchell's paramour. See [D.E. S39] 6-8.

        A motion to dismiss under Rule 12(b)(6) ofthe Federal Rules of Civil Procedure for ''failure

                                                   2

            Case 5:16-cr-00111-D Document 558 Filed 08/18/20 Page 2 of 8
to state a claim upon which relief can be granted" tests a complaint's legal and factual sufficiency.

See Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009); Bell Atl. Cor.p. v. Twombly, 550 U.S. 544,

555-63, 570 (2007); Coleman v. Md. Court of Ap_peals, 626 F.3d 187, 190 (4th Cir. 2010), aff'g,

566 U.S. 30 (2012); Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008); accord Erickson v.

Pardus, 551 U.S. 89, 93-94 (2007) (per curiam). In considering a motion to dismiss, a court need

not accept a complaint's legal conclusions. See,~ Iqbal, 556 U.S. at 678. Similarly, a court

''need not accept as true unwarranted inferences, unreasonable conclusions, or arguments."

Giarratano, 521 F.3d at 302 (quotation omitted); see Iqbal, 556 U.S. at.677-79. Moreover, a court

may take judicial notice ofpublic records without converting a motion to dismiss into a motion for

~nmmary judgment. See,~ Fed. R. Evid. 201(d); Tellabs, Inc. v. Makor Issues & Rights, Ltd.•

551 U.S. 308, 322 (2007); Philips v. Pitt cty. Mem'l Hosp., 572 F.3d 176, 180 (4th Cir. 2009). In

reviewing a section 2255 motion, the court is not limited to the motion itself. The court may

consider "the files and records of the case." 28 U.S.C. § 2255(b); see United States v. McGill, 11 ·

F.3d 223, 225-26 (1st Cir. 1993). Likewise, a court may rely on its own familiarity with the case.

See, e.g., Blackledge v. Allison, 431 U.S. 63, 74 n.4 (1977); United States v. Dyess, 730 F.3d 354,

359-60 (4th Cir. 2013).

       The "Sixth Amendment entitles criminal defendants to the effective assistance of

counsel-that is, representation that does not fall below an objective standard of reasonableness in

light of prevailing professional norms." Bobby v. Van Hook, 558 U.S. 4. 7 (2009) (per curiam)

(quotations omitted). The Sixth Amendment right to counsel extends to all critical stages of a

criminal proceeding, including plea negotiations, trial, sentencing, and appeal. See, e.g., Lafler v.

Cooper, 566 U.S. 156, 164-65 (2012); Missouri v. Ftye, 566 U.S. 134, 140 (2012); Gloverv. United

States, 531 U.S. 198, 203-04 (2001 ). "[S]entencing is a critical stage of trial at which a defendant

                                                 3

            Case 5:16-cr-00111-D Document 558 Filed 08/18/20 Page 3 of 8
is entitled to effective assistance of counsel, and a sentence imposed without effective assistance

must be vacated and reimposed to permit facts in mitigation of punishment to be fully and freely

developed." United States v. Breckenridge, 93 F.3d 132, 135 (4th Cir. 1996); see Glover, 531 U.S.

at 203--04. To state a claim ofineffective assistance ofcounsel in violation ofthe Sixth.Amendment,

Mitchell must show that his attorney's performance fell below an objective standard of

reasonableness and that he suffered prejudice as a result. See Strickland v. Washington, 466 U.S.

668, 687-91 (1984).

        When determining whether counsel's representation was objectively unreasonable, a court

must be "highly deferential" to counsel's performance and must attempt to "eliminate the distorting

effects of hindsight." Id. at 689. Therefore, the "court must indulge a strong presumption that

counsel's conduct falls within the wide range of reasonable professional assistance." Id. A party

also must show that counsel's deficient performance prejudiced the party. See id. at 691-96. A

party does so by showing that there is a ''reasonable probability'' that, but for the deficiency, ''the

result of the proceeding would have been different." Id. at 694.

        When a defendant pleads guilty and then alleges ineffective assistance of counsel to attack

his guilty plea, ''to satisfy the 'prejudice' requirement, the defendant must show that there is a

reasonable probability that, but for counsel's errors, he would not have pleaded guilty and would

have insisted on going to trial." Hill v. Lockrum, 474 U.S. 52, 59 (1985); see Lee v. United States,

137 S. Ct. 1958, 1967 (2017). "Surmounting Strickland's high bar is never an easy task, and the

strong societal interest in finality has special force with.respect to convictions based on guilty pleas."

Lee, 137 S. Ct. at 1967 (quotations and citations omitted). When a defendant alleges ineffective

assistance of counsel to attack his sentence, a defendant must show a reasonable probability that he

would have received a different sentence ifthe deficient performance at sentencing had not occurred.

                                                    4

            Case 5:16-cr-00111-D Document 558 Filed 08/18/20 Page 4 of 8
See Sears v. Upton, 561 U.S. 945,956 (2010); United States v. Carthorne, 878 F.3d 458, 469--70

(4th Cir. 2017).

       During Mitchell's Rule 11 proceeding, Mitchell swore that he understood the charges to

which he was pleading guilty. See Rule 11 Tr. at 2-17. Mitchell also swore that he was fully

satisfied with his lawyer's legal services, and that he had reviewed and had discussed his entire case

with counsel. See id. at 11-12. Mitchell also swore that he understood that the court could sentence

him up to the statutory maximum on each count of conviction, and that ifthe court did so, Mitchell

could not withdraw his guilty plea. See id. at 17-21.

       Mitchell's sworn statements at his Rule 11 proceeding bind him. See, e.g., Blackledge, 431

U.S. at 74; United States v. Moussaoui, 591 F.3d 263, 299--300 (4th Cir. 2010); United States v.

Lemaster, 403 F.3d 216, 221-23 (4th Cir. 2005). Those sworn statements show that Mitchell

admitted to committing the charged crimes. Mitchell's sworn statements also show that Mitchell

understood that, even if he received a statutory-maximum sentence on the counts of conviction, he

could not withdraw his guilty plea and would not be able to go to trial. Accordingly, to the extent

that Mitchell challenges his guilty plea, Mitchell has not plausibly alleged ''that, but for counsel's

[alleged] unprofessional errors, the result ofthe proceeding would have been different" Strickland,

466 U.S. at 694; see Lee, 137 S. Ct. at 1965, 1967-69; Hill, 474 U.S. at 59; Fields v. Att'y Gen. of

Md., 956 F.2d 1290, 1297 (4thCir.1992). Mitchell has not shown that absent the alleged errors he

would have "insisted on going to trial." Hill, 474 U.S. at 59; see Lee, 137 S. Ct. at 1967-69;

Strickland, 466 U.S. at 694. Thus, Mitchell cannot show prejudice from the alleged errors, and

Mitchell cannot challenge his guilty plea.

       Mitchell's general challenges to counsel's performance at sentencing also fail. Defense

counsel's performance was adequate and falls within the wide range of professional performance.

                                                  5

            Case 5:16-cr-00111-D Document 558 Filed 08/18/20 Page 5 of 8
See, e.g., Strickland, 466 U.S. at 691 ("The reasonableness of counsel's action may be determined

or substantially influenced by the defendant's own statements or action. Counsel's actions are

usually based, quite properly, on informed strategic choices made by the defendant and on

information supplied by the defendant."). Here, Mitchell admitted to committing each count, and

a factual basis existed for his guilty plea. See Rule 11 Tr. at 22-32. Moreover, Mitchell's PSR

recounted the factual basis for Mitchell's guilty plea. See PSR ft 22-44. Mitchell also swore that

he was satisfied with.counsel's performance. See Rule 11 Tr. at 11-12. Furthermore, at Mitchell's

sentencing hearing, Mitchell stated under oath that he had discussed the PSR with his counsel. See

Sent Tr. at 5. Mitchell's sworn statements about counsel's performance belie his conclusory claims

that counsel neglected his case, failed to communicate with ~ lied to his family, and expressed

a prurient interest in Mitchell's paramour. In any event, generalized complaints about counsel (such

as being inattentive, failing to communicate, lying to family members, or being interested in a

defendant's paramour) are not sufficient to plausibly allege deficient performance. See. ~, United

States v. Cronic, 466 U.S. 648, 666 (1984) (holding that a criminal defendant can ''make out a claim

of ineffective assistance only by pointing to specific errors made by trial counsel" in the case; mere

generalized complaints about counsel are not sufficient); Lenz v. Wasbington,, 444 F.3d 295, 302--04

(4th Cir. 2006); United States v. Stewart, 256 F.3d 231, 246 (4th Cir. 2001); United States v.

LaRouche, 896 F.2d 815, 823 (4th Cir. 1990). Thus, Mitchell's claims about counsel being

inattentive, failing to communicate, lying to family members, or having a prurient interest in

Mitchell's paramour fail to plausibly allege deficient performance.

       As for the sentence itself, counsel objected to the drug weight and :firearms because Mitchell

contested the factual accuracy ofthe PSR. See Sentencing Tr. at 2-82. Under oath at the sentencing

hearing, and after the court had overruled Mitchell's objections to the drug weight and the :firearms,

                                                  6

            Case 5:16-cr-00111-D Document 558 Filed 08/18/20 Page 6 of 8
Mitchell continued to vociferously persist in his objections to the drug weight and ''to the possession

of any :firearms on my behalf." See id. at 88. In light of Mitchell's own statements, counsel's

strategic effort to permit Mitchell to seek to obtain acceptance of responsibility while persisting in

his objections to the PSR was not deficient performance. See, e.g., Strickland, 466 U.S. at 689-700.

       Alternatively, Mitchell has not plausibly alleged prejudice concerning his claims about the

objections to the drug weight and :firearms and the failure to warn Mitchell about the possibility of

losing acceptance of responsibility.     Prejudice in the context of counsel's alleged deficient

performance at sentencing means the existence of a reasonable probability that the defendant would

have received a different sentence if the deficient performance had not occurred. See, e.g.. Sears,

561 U.S. at 956. "A reasonable probability is a probability sufficient to undermine confidence in the

outcome." Strickland, 466 U.S. at 694. Where counsel's alleged deficient performance resulted in

the guidelines being improperly calculated, the nature of that error can often be sufficient to satisfy

defendant's burden as to prejudice. See Molina-Martinez v. United States, 136 S. Ct. 1338, 1345

(2016). However, in Molina-Martinez, the Court recognized that if the sentencing court stated that

it would have imposed the same sentence regardless of the advisory guideline calculation and the

sentence would have been substantively reasonable, that pronouncement would suffice to

demonstrate that the advisory guideline calculation error did not prejudice defendant. See id. at

1346-48; United States v. Felmrum, 793 F. App'x 170, 174 (4th Cir. 2019) (per curiam)

(unpublished).

       At the end of Mitchell's lengthy sentencing hearing, the court announced an alternative

variant sentence. See Sentencing Tr. at 97-98; United States v. Gomez-Jimenez, 750 F.3d 370,

382-86 (4th Cir. 2014); United States v. Hargrove, 701 F.3d 156, 160-65 (4th Cir. 2012).

Specifically, the court stated:

                                                  7

            Case 5:16-cr-00111-D Document 558 Filed 08/18/20 Page 7 of 8
        I do think I properly calculated the advisory guideline range, but I announce pursuant
        to U.S. v. Gomez-Jimenez.. 750 F.3d 370 (4th Cir. 2014) and U.S. v. Hargrove. 701
        F.3d 156 (4th Cir. 2012) that rd impose the same sentence as an alternative variant
        sentence if I miscalculated the advisory guideline range, including anything
        associated with either the drug weight or the absence of acceptance ofresponsibility.
        This is the sentence that is sufficient, but not greater than necessary, for Maurio
        Mitchell for all the reasons I described.

Sentencing Tr. at 97-98. The court's alternative variant sentence defeats any prejudice claim

concerning counsel's performance at sentencing, including counsel's decision to object to the alleged

drug weight and the firearms and his alleged failure to warn Mitchell about the possibility of not

getting credit for acceptance of responsibility. See. e.g.. Molina-Martinez, 136 S. Ct. at 1347-48;

Fel~ 793 F. App'x at 174-75. Moreover, on direct appeal, the Fourth Circuit rejected

Mitchell's argument that his sentence was substantively unreasonable. See Mitchell, 736 F. App'x

at 424. Thus, Mitchell's ineffective assistance of counsel claims concerning his sentence fail.

       After reviewing the claims presented in Mitchell's motion, the court finds that reasonable

jurists would not find the court's trea1ment of Mitchell's claims debatable or wrong and that the

claims do not deserve encouragement to proceed any further. Accordingly, the court denies a

certificate of appealability. See 28 U.S.C. § 2253(c); Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                                 II.

       In sum, the court GRANTS the government's motion to dismiss [D.E. 551], DISMISSES

Mitchell's section 2255 motion [D.E. 537], and DENIES a certificate of appealability. The clerk

shall close the case.

        SO ORDERED. This~ day of August 2020.


                                                        J~C.DEVERID
                                                        United States District Judge

                                                  8

            Case 5:16-cr-00111-D Document 558 Filed 08/18/20 Page 8 of 8
